DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         CARMEN FRANCIS,
                            Appellant,

                                   v.

      CIT BANK, N.A., f/k/a ONEWEST BANK, N.A., f/k/a
 ONEWEST BANK, FSB, MORTGAGE ELECTRONIC REGISTRATION
 SYSTEMS, INCORPORATED, as nominee for CITIMORTGAGE, INC.,
              and CITY OF TAMARAC, FLORIDA
                          Appellees.

                             No. 4D16-0500

                             [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE09-
029684 (25).

  Mark H. Klein of David Jay Bernstein, P.A., Deerfield Beach, for
appellant.

  Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A.,
Tampa, and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee CIT Bank, N.A.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.